                                                                   USDC SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                          DOC #: ____________________
                                                                   DATE FILED: __7/6/2021

               -against-
                                                                              21 Cr. 429 (AT)
WILLIAM SCOTT,
                                                                                 ORDER
                               Defendant.
ANALISA TORRES, District Judge:

       The Court will hold a conference in this matter at 11:00 a.m. on July 21, 2021, using the
Court’s video conferencing software. See In re Coronavirus/Covid-19 Pandemic, No. 20 Misc.
176 (S.D.N.Y. June 15, 2021), ECF No. 6 (finding that the COVID-19 pandemic “make[s] it
necessary for the judges in this District to be able to continue to conduct proceedings
remotely.”). Chambers will provide the parties with instructions on how to appear via video.

        To the extent Defendant wishes to resubmit the motion filed at 20 Cr. 332, ECF No. 31,
he shall do so by July 13, 2021.

        The time between July 6, 2021, and July 21, 2021, is excluded under the Speedy Trial
Act, 18 U.S.C. § 3161 (h)(7)(A), in the interests of justice. The Court finds that the ends of
justice served by granting the exclusion outweigh the best interests of the public and Defendant
in a speedy trial, in order to facilitate the transfer of the case to this Court.

       SO ORDERED.

Dated: July 6, 2021
       New York, New York
